Title: To James Madison from Thomas Newton, 1 August 1807
From: Newton, Thomas
To: Madison, James



Sir
Norfolk August 1st. 1807

The enclosed is the only letter for Mr. Erskine the British Minister; what other dispatches brought by the Columbine were for Coll Hamilton Mr. Bond at Philadelphia & Mr. Barclay of New York which are enclosed also for you to forward  to the respective persons they are for.  I will thank you for explicit instructions of what may be ex dispatches which ought to be received;  There are many of these Brigs & Sloops of War which may come & make the same claim as Capt Bradshaw has done under the Proclamation of the President, and get partial supplies for the Ships lying in the Bay.  The Amount of supplies I shall also be glad to know,  if they come from Halifax I suppose thirty days provisions would be sufficient if they had none on board.  Your instructions shall be obeyed in every instance.  I hope soon to receive them  I am respectfully your obt Servt

Thos: NewtonCollr.


